REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The examiner cites the following prior art references, which are close to the claimed invention, but do not anticipate or render the claimed invention obvious for at least the following reasons.
Funk Reference: As close prior art, the examiner cites Funk et al. (US 2009/0232731 A1), which was cited previously in the file record of the instant application. Funk et al. (hereafter referred to as Funk) is drawn to cationic liposomes for the treatment of rheumatoid arthritis, as of Funk, title and abstract. In one embodiment, Funk teaches a liposome comprising DOTAP, DOPC, and paclitaxel as an active agent, as of Funk, paragraph 0047. Elsewhere in the reference, Funk teaches encapsulating an anti-inflammatory drug, as of Funk, paragraph 0023.
Funk differs from the instantly claimed method because does not suggest administering this liposome by topical application to the ear canal to a patient suffering from otitis media. Funk also does not teach or suggest trans-tympanic delivery. There would have been no motivation for the skilled artisan to have modified Funk in a manner so that it teaches administration to the ear canal or trans-tympanic delivery.
Transtympanic Injection is Not the Claimed Invention: The examiner notes the existence of prior art drawn to transtympanic injection. Prior art that teaches this includes Zou et al. (Nanoscale Research Letters (2017) 12:372, pages 1-14), which was cited previously in the file record of the instant application. Zou, page 6, left column, last line, is particularly relevant.

Middle vs. Inner Ear Administration: The examiner notes that instant claim 1 is drawn to treatment of otitis media. The term “media” in “otitis media” means “middle”, as such, otitis media is infection of the middle ear. Therefore, the method of the instant claims is drawn to delivery of a drug to the middle ear. During the course of the examiner’s search, the examiner found references drawn to delivery of drugs to the inner ear. See e.g. Valente et al. (Journal of Drug Delivery Science and Technology, Vol. 39 (2017), pages 28-35), which was previously cited in the file record. Valente et al. (hereafter referred to as Valente) is drawn to drug delivery to the inner ear, as of Valente, page 28, title and abstract. A picture of the anatomy of the ear is reproduced below from Valente, page 30, figure 2.

    PNG
    media_image1.png
    674
    1188
    media_image1.png
    Greyscale

Briefly, the tympanic membrane (also referred to as eardrum) separates the outer ear from the middle ear, and the round window (also referred to as round window membrane) separates the middle ear from the inner ear.
In one embodiment, Valente teaches the following, as of Valente, page 30, left column, second paragraph, relevant text reproduced below.

    PNG
    media_image2.png
    451
    595
    media_image2.png
    Greyscale

The method described in the above-reproduced text differs from the claimed method for multiple reasons. First, the method in the above-reproduced text is drawn to intratympanic injection (the acronym “IT” in the above-reproduced text refers to “intratympanic”). This differs from the claimed invention, which is drawn to topical application of a composition to the outside of the tympanic membrane with the intention that it diffuses across the tympanic membrane. Additionally, the intent of delivery in the above-reproduced paragraph is that the drug which has been injected through the tympanic membrane into the middle ear diffuse through the round window membrane to the inner ear. This differs from the claimed method, in which the delivery target is the middle ear. As such, Valente, or other prior art drawn to delivering drug to the inner ear, 
Campbell Reference: As additional close prior art, the examiner cites Campbell (US 2008/0124385 A1), which was cited previously in the file record of the instant application. Campbell is drawn to treating and preventing middle ear infection, as of Campbell, title and abstract. In the method of Campbell, a liposome with an active agent is applied to the outer side of the tympanic membrane, whereupon it crosses the tympanic membrane and enters the middle ear, as of Campbell, abstract and paragraph 0009. Nevertheless, Campbell differs from the instantly claimed invention at least for the following reasons:
(a) the instant claims require cationic liposomes, and there is no evidence that the liposomes of Campbell are cationic;
(b) the instant claims require DOTAP and DOPC, and there is no evidence that the liposome of Campbell include DOTAP and DOPC;
(c) the liposomes of Campbell are sized from 0.5-10 microns (500-10,000 nm), as of Campbell, paragraph 0020, which is larger than the claimed size range of about 50 to about 150 nm; and
(d) the liposomes of Campbell do not appear to have the required zeta potential.
There would have been no motivation for the skilled artisan to have modified the liposome of Campbell to have been cationic given that Campbell does not explicitly teach cationic liposomes. This is at least because the usage of cationic liposomes in the prior art differs substantially from the usage of non-cationic liposomes in the prior art. 
(1) the skilled artisan would not have been motivated to have substituted cationic liposomes in place of non-cationic liposomes, and 
(2) that the teachings of Campbell (as well as other prior art references) do not provide a reasonable expectation that cationic liposomes would have been expected to have successfully transported an active agent across the tympanic membrane when applied to the outside of the tympanic membrane.
Cationic Liposomes vs. Non-Cationic Liposomes: In order to further explain the difference between cationic liposomes and non-cationic liposomes that the skilled artisan would have understood and recognized at the time of filing, the examiner cites Safinya et al. (New Journal of Chemistry, Vol. 38, 2014, pages 5164-5172). Safinya et al. (hereafter referred to as Safinya) is drawn to cationic liposomes as carriers of nucleic acid for gene delivery, as of Safinya, page 5164, title and abstract. Safinya teaches the following, as of the paragraph bridging pages 5165-5166, reproduced below with internal citations removed.

A pioneering new approach for gene delivery was introduced by P. Felgner and co-workers, who complexed cationic liposomes (CLs) with long strands of gene-containing DNA. The rationale for replacing the neutral or negative liposomes of earlier studies with CLs was the expectation that overall positively charged CL–DNA complexes would electrostatically adsorb to the sulfated, anionic proteoglycans coating mammalian cells, thus leading to more efficient complex uptake. The work by Felgner et al. was soon followed by numerous other groups, demonstrating gene expression in vivo in targeted organs and in human clinical trials.



    PNG
    media_image3.png
    197
    569
    media_image3.png
    Greyscale

(The abbreviation “MPS” refers to the mononuclear phagocytic system, and is part of the innate immune system).
Ho appears to have achieved some success in causing extended release of cationic liposomes in vivo, but this success appears to be limited to liposomes with a zeta potential of below +25 mV. In support of this position, the examiner notes Ho, page 2842, Table 1, reproduced below.

    PNG
    media_image4.png
    468
    1183
    media_image4.png
    Greyscale

Ho teaches only a single formulation with a zeta potential between +25 mV and +50 mV, as required by the instant claims, and that formulation appears to be cleared by the innate immune system extremely quickly, as of Ho, page 2843, figure 1, reproduced below.

    PNG
    media_image5.png
    752
    546
    media_image5.png
    Greyscale

 As such, Ho appears to teach that the cationic liposome with a zeta potential between +25 mV and +50 mV would have been removed by the mononuclear phagocytic system extremely quickly. This would have motivated the skilled artisan 
The examiner notes that the teachings of Safinya and Ho differ from the claimed invention in that they are not drawn to topically applying a composition to the tympanic membrane. Nevertheless, the teachings of Safinya and Ho are useful in explaining the differences between cationic and non-cationic liposomes. The teachings of these references, when taken together, indicate that cationic liposomes are especially useful for delivery of a nucleic acid. However, the teachings of these references, when taken together, indicate that cationic liposomes, especially those with a zeta potential of +25 mV to +50 mV (as required by the instant claims) are not particularly useful for delivery of a small molecule in a controlled fashion due to the fact that cationic liposomes are targeted for removal by the mononuclear phagocytic system.
As such, the prior art as a whole indicates that cationic liposomes have very different uses in the art as compared with non-cationic liposomes. In view of this, it would not have been prima facie obvious for the skilled artisan to have substituted cationic liposomes with a zeta potential between +25 mV and +50 mV in place of the non-cationic liposomes of Campbell.
Cationic Liposomes and Transdermal Delivery: As there is not a large amount of prior art relating to topical application of a drug delivery vehicle to the tympanic membrane, the examiner conducted a search regarding transdermal delivery and cationic liposomes. This search was conducted with the idea that there would appear to be enough similarities between the claimed invention and transdermal delivery that the success or failure of cationic liposomes at transdermal delivery may help explain 
As relevant art in this regard, the examiner cites Lee et al. (Biotechnology Journal, Vol. 15, 2020, 2000079, pages 1-6). Lee et al. (hereafter referred to as Lee) is drawn to transdermal delivery of siRNA with cationic delivery vehicles, as of Lee, page 1, title and abstract. While Lee appears to indicate successful delivery in the abstract, elsewhere in the document, Lee indicates a lack of success, as of page 5, left column, relevant paragraph reproduced below.

    PNG
    media_image6.png
    471
    563
    media_image6.png
    Greyscale

The above-reproduced paragraph would appear to indicate that there would have been no reasonable expectation that a nanocarrier could have successfully delivered an 
Unexpected Results: There is no indication in the prior art that cationic liposomes would have been successful at crossing the tympanic membrane. In contrast, data in the instant specification indicates that cationic liposomes are successful in crossing the tympanic membrane, as of instant figure 2A, reproduced below.

    PNG
    media_image7.png
    301
    362
    media_image7.png
    Greyscale

The examiner clarifies here that the term “liposomal Cipro” refers to cationic liposomal ciprofloxacin, and that the above-reproduced figure refers to crossing of the tympanic membrane, as of the instant specification on page 3, paragraph 0009. As such, data in the instant specification indicates that cationic liposomes with the recited properties can successfully cross the tympanic membrane, when there would not have 
Al-mahallawi Reference: As an additional reference that has not previously been cited, the examiner cites Al-mahallawi et al. (International Journal of Pharmaceutics 472 (2014) 304–314). Al-mahallawi et al. (hereafter referred to as Al-mahallawi) is drawn to nano-transferosomes for noninvasive transtympanic drug delivery, as of Al-mahallawi, page 304, title and abstract. Al-mahallawi teaches various formulates for testing of delivery of ciprofloxacin across an in vitro model of a tympanic membrane. Various formulations of Al-mahallawi include the following, as of page 308, table reproduced below.

    PNG
    media_image8.png
    420
    1193
    media_image8.png
    Greyscale

Al-mahallawi differs from the claimed invention for at least the following reasons. 
First, Al-mahallawi does not teach DOTAP. 
Secondly, while Al-mahallawi teaches phosphatidylcholine, it is unclear that the phosphatidylcholine is DOPC. 
Third, the particle sizes taught in the above-reproduced table range from about 264-678 nm, which is larger than the recited particle size range of about 50 nm to about 150 nm. 


    PNG
    media_image9.png
    337
    595
    media_image9.png
    Greyscale

The SC7 formulation, which is listed in the above-reproduced paragraph as the most desirable formulation, is an anionic formulation. As such, based upon the above teachings, the skilled artisan would have been motivated to have made an anionic liposome rather than a cationic liposome for topical delivery of an active agent in a liposome to the tympanic membrane with the intention that the active agent cross the tympanic membrane. Therefore, the skilled artisan would not have been motivated to have used a cationic liposome comprising DOTAP for topical delivery of an active agent across the tympanic membrane.
No Rejection for Lack of Enablement: With regard to the issue of enablement under 35 U.S.C. 112(a), the examiner notes that instant claim 1 recites treating a subject having or suspected of having otitis media. The instant specification defines the term “treating” as including prevention, as of page 10, paragraph 0031 of the instant specification. Nevertheless, Campbell indicates that prevention of otitis media can occur, as of Campbell, paragraphs 0006. Administration of various antibiotics to prevent otitis media is recited as of claims 10-13 of Campbell. As such, this teaching is understood to enable the use of antibiotics to prevent otitis media. While Campbell differs from the claimed invention in its drug delivery vehicle, the active ingredients in Campbell are the same as those claimed; as such, the skilled artisan would have understood that a method of using such active ingredients to prevent otitis media is enabled by Campbell. 
Additionally, a review of the prior art appears to indicate that prevention of otitis media with antibiotics is known. See Rodrigo (Clinical Microbiology and Infection, Volume 3, Supplement 3, 1997, pages 3S55-3S58) (which has been previously cited in the file record), as of the abstract. In view of this reference, the examiner has not rejected the instant claims as lacking enablement. See page 17 of the prior office action on 29 September 2020, in which the Rodrigo reference was first cited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671.  The examiner can normally be reached on 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612